Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Action
This is a continuation reissue application of reissue application 13/871,500, filed April, 2013, now US patent RE47,972, which is a reissue of US patent 7,932,365.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Priority
US patent 7,932,365 is a national stage application of PCT/US04/03648, filed on November 5, 2004, which claims priority to U.S. provisional application 60/518,366, filed on November 8, 2003, and 60/617,166, filed on October, 8, 2004.
Maintenance Fees
Patent owner is reminded of the requirement to pay all maintenance fees (MPEP 2301 and 1415.01).
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,932,365 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Claim Amendment in Reissue Application
The amendment filed 1/29/2021 proposes amendments to claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. 
MPEP 1453 set forth guidelines for making amendment in reissue application:
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
*****
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
 (2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
 (c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(e) Numbering of patent claims preserved. Patent claims may not be renumbered. The numbering of any claim added in the reissue application must follow the number of the highest numbered patent claim.
 (g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":
37 CFR 1.173(b)(2)  relates to the manner of making amendments to the claims in reissue applications. It is not to be used for making amendments to the remainder of the specification or to the drawings. 37 CFR 1.173(b)(2)  requires that:
(A) For each claim that is being amended by the amendment being submitted (the current amendment), the entire text of the claim must be presented with markings as defined above;
(B) For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined;
(C) A patent claim should be canceled by a direction to cancel that claim, there is no need to present the patent claim surrounded by brackets; and
(D) A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
Original patent claims are never to be renumbered; see 37 CFR 1.173(e). A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim.
Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. The failure to submit the claim status will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.
The amendment filed on 1/29/2021 contains following deficiencies:
1) Claim amendments do not have proper marking as required by 37 CFR 1.173 (d), i.e. deletion is not marked by bracket, new claims are not underlined.
2) Claim status is incorrect for claims 14, 15, 26-28, 37 and 46 because they are not “original” claims in issued patent 7,932,365.  
3) Claim numbering is incorrect.  The original patent has claims 1-25.  As such, addition of new claims should have starting number 26 instead of claim 47 pursuant to 37 CFR 1.173(e).
4) The amendment does not provide an explanation of the support in the disclosure of the patent for the changes made to claims as required by 37 CFR 1.173 (c). 
Reissue Oath/Declaration 
MPEP 1412.03 V.    BROADENING REISSUE - OATH/DECLARATION REQUIREMENTS
A.    Reissue Application Filed On or After September 16, 2012
Any reissue application filed on or after September 16, 2012 must be applied for by all of the patentees. However, in a broadening reissue application filed on or after September 16, 2012, the original reissue oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest (see 37 CFR 1.175(c)(2) ). See also MPEP § 1414. A supplemental oath or declaration to account for errors corrected subsequent to the original oath or declaration is not needed for the application; however, a replacement oath or declaration would still be required where there is a failure to identify any error, or a failure to identify at least one error of the type that would support a reissue. Such a replacement oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest.
For any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. See 37 CFR 1.175(b). A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue declaration states that the method of treating is claimed too narrowly in original claim 23 so that new claim 29 is added to correct this deficiency.  However, the amendment filed on 1/29/2021 canceled both claims 23 and 29, so that the error statement is no longer valid.  
The reissue declaration states that the application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest. This statement is incorrect.
Rejection
Claims 13-16, 26-28, 37, 46-55 are rejected as being based upon a defective reissue Oath/Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Oath/Declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such 
treaty in the English language.

Claim(s) 13, 14, 28, 37, 46-55 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Josic (US 2003/0190732).
Claim 13 recites a composition of IαIp comprising a mixture of inter-alpha inhibitor protein (IαI) and pre-alpha protein (pαI) in a physiological proportion ranging from about 85%-100% pure.
Josic discloses a process to obtain a pure IαI which essentially consists only with the three peptide chains (H1, H2 and bikunin) linked by a glycosaminoglycan chain and has a molecular weight of about 220 kDa (see paragraph [0006], lines 1-4, 9-16).  Josic disclose that the most preferable plasma fraction contains at least 90% bikunin protein (IαIp light chain) that has anti-trypsin activity (see paragraph [0023], last line), which meets the limitation of between 85%-100% pure (claim 13 and 46).  Josic discloses the proteins of IαI family predominantly contained in the plasma fraction according to the invention are the IαI itself and preferably at 
MPEP 2112.01 I. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Since Josic discloses a process and resulting product that are substantially identical to the claimed composition mixture comprising IαI and pαI, the percentage of between 60% to 80% IαI and between about 40% to about 20% pαI is considered to be met by Josic since it is an inherent property from the plasma fraction and since no evidence has been presented to the contrary (claim 47).  
Josic disclose that the bikunin plasma fraction is employed as the base of a pharmaceutical formulation (claim 28), wherein stabilizers (claim 49) such as polyols, sugars, sugar alcohols, amino acids or inorganic salts may be added to the formulation (claim 50).  
Josic disclose bikunin is a light chain, which is associated with HI and H2 in plasma (see paragraph [0006], lines 11-14), which meets the limitation in 53 and 54.  
Regarding claim 52, Josic teaches that the bound bikunin in the purified plasma fraction has a half-life of several hours in vivo, which is longer than free unbound bikunin (see paragraph [0007]), which meets the limitation of claim 52 of more than 1 hour.  

Josic teach the formulation comprising purified plasma fraction itself or in combination with the commonplace components used for intravenous injection, which meets the limitation of a kit in claim 37.  The mere recitation of printed matter, instructions for therapeutic use, is not afforded patentable weight since there is no evidence of a new and unobvious functional relationship between the printed matter and the substrate in this case (see MPEP 2111.05).  
Josic disclose the use of the disclosed plasma fraction comprising IαI and pαI for treating sepsis or septic shock (see paragraph [0031]), which meets the limitation of claim 55.  

15 and 16 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Josic.
Josic teaches that the bound bikunin in the purified plasma fraction has a half-life of several hours in vivo, which is longer than free unbound bikunin (see paragraph [0007]). The teaching from Josic is also considered to meet the limitations recited in claims 15 and 16 (at least 5 or at least 10 hours half-life) for following reasons: The instant specification teaches that half-life is an inherent property of the composition and fluctuations of half-life are not based on structure of the composition itself, but based on the state of sepsis in patient to which the composition is administered (see col.20, lines 1-6, col.20, line 60 to col.21, line 12, col.21, lines 37-41, and Figure 4 of the ‘365 patent).  In the present case, there is no indication that there are any structural difference between the compositions of Josic and those of the instant claims. Therefore, in the absence of any structural difference between the IαIp compositions of Josic and those instantly claimed, the half-life is considered as a property of the composition that depends upon the state of sepsis at a given time.  
Alternatively, the teaching from Josic renders the claimed half-life obvious because the prior art range (several hours) overlaps or is very close to the range claimed.  Although it is unclear precisely what “several hours” means, it could reasonably encompass times such as 5-10 hours.  However, in the alternative, if “several hours” does not encompass “at least 5 or 10 hours,” a prima facie case of obviousness exists where the claimed ranges is very close to the range disclosed in prior art (see MPEP 2144.05I).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Josic, in view of Wheeler and Bernard (The New England Journal of Medicine, 1999, Vol.340, No.3, pages 207-214).
The teaching from Josic has been discussed above.
However, Josic does not teach additional therapeutic agent including anti-inflammatory agent, anti-coagulant or immunomodulatory agent combined with IαIp.
st col., lines 1-6).  Preventing infection in patients at high risk with the timely use of immune stimulants and then provide brief, targeted immunosuppressive therapy if sepsis ensures is one approach to treat sepsis, wherein antibiotics, immune stimulants, coagulation inhibitors, anti-inflammatory cytokines, inflammatory cytokine antagonists are used for treatment (see page 208, Figure 1 and legend).  Wheeler and Barnard teach different compound under investigation for treating sepsis including anti-inflammatory agent, anticoagulant agent and immunomodulatory agent (platelet activating factor antagonist) in Table 1 based on different therapeutic rationale (see page 209, Table 1). 
It would have been obvious to an ordinary skilled in the art that to combine different therapeutic agents to treat sepsis or septic shock because multiple factors are involved in sepsis or septic shock that may lead to organ failure and death (see Figure 2 from Wheeler and Barnard). The ordinary skilled in the art would be motivated to include an anticoagulant in the IαIp composition taught by Josic because Wheeler and Barnard teach anticoagulants can inhibit formation of microthrombi and injury due to tissue ischemia and reperfusion, whereas interleukin 1 antagonists can inhibit action of interleukin 1 on cellular receptors which lead to inflammatory response.  Therefore, the invention as a whole would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made. 
Claim 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Josic, in view of Lim (US 6,489,128).
Josic teach the use of the disclosed plasma fraction comprising IαI and pαI for treating sepsis or septic shock (see paragraph [0031]). 

Lim teaches a method of inhibiting metastases of a systemic cancer into CNS of a mammal by administering to the mammal an ITI (inter-alpha trypsin inhibitor) composition (see col.2, lines 48-57), and listed many different types of cancer that tend to metastasize.  
It would have been obvious to an ordinary skilled in the art that the purified plasmid fraction IαIp composition taught by Josic may be used in inhibiting cancer metastasis method taught by Lim.  The ordinary skilled in the art would have been motivated to use the IαIp composition taught by Josic because Josic demonstrated the purification process made the product more stable and have higher activity in vivo.  Therefore, the claimed method would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-40 of U.S. Patent No. RE47,972. The present claim 55 recites treating diseases including sepsis and septic shock by administering a composition comprising IαI that is 85%-100% pure.  Claim 26-40 from the ‘972 patent is directed to a method of treating sepsis or septic shock by administering a specific amount of IαI composition to the subject for a period of time.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CELINE X QIAN/            Primary Examiner, Art Unit 1636                                                                                                                                                                                            
/BRUCE R CAMPELL/Patent Reexam Specialist, Art Unit 3991

/Jean C. Witz/Supervisory Patent Reexam Specialist, Art Unit 3991